[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                           FILED
                             ________________________               U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                        September 23, 2005
                                    No. 04-13894                       THOMAS K. KAHN
                              ________________________                     CLERK

                          D. C. Docket No. 03-20551-CR-UUB

UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

                                           versus

JACKY BERNARD,

                                                                     Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                  (September 23, 2005)

Before TJOFLAT and BARKETT, Circuit Judges and FULLER *, Chief District
Judge.

PER CURIAM:

       Having reviewed the evidence and considered argument of counsel, we find

       *
      Honorable Mark E. Fuller, United States Chief District Judge for the Middle District of
Alabama, sitting by designation.
no reversible error as to the conviction in this case. Accordingly, Jacky Bernard’s

conviction is affirmed. However, the government concedes there was error in

sentencing and accordingly we vacate the sentence and remand for resentencing in

light of United States v. Booker, 543 U.S. __, 125 S. Ct. 738 (2005).

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          2